DETAILED ACTION
This Office Action is in response to Applicants Application filed on July 13, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/21, 10/11/21, 12/9/21, 2/8/22, 6/5/22, and 8/7/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 11 appears to be an improper Markush group reciting a set of alternatives with the language "and/or". The scope of the claim is not clear because all elements of the group could be required (and), only one element of the group is required (or), or some undefined number of elements is required (and/or). For purposes of rejection in view of the art, the broadest interpretation (or) is used. Appropriate correction is required. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,113,667. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Pat. No. 11,113,667.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kreitzberg et al (hereinafter, “Kreitzberg”, U.S. Pub. No. 2007/0038494).
As per claims 1 and 11, Kreitzberg discloses a system and method to provide a dashboard within a collaboration environment, the system and method comprising:
one or more physical computer processors configured by machine-readable instructions (paragraph 0099) to:
manage environment state information (i.e. roles of team members; paragraph 0111) for maintaining a collaboration environment (i.e. team room; paragraphs 0019 and 0204), the environment state information including user records and work unit records (i.e. project records; paragraphs 0110-0111 discloses management team members are individuals assigned to specific projects or aspects of projects.  Each individual are assigned different roles with respect to the project), user records describing users interacting with and/or viewing the collaboration environment (paragraphs 0160, and 0166; discloses a system administrator creating a projector template for the team to view and interact with the project), the work unit records describing units of work managed within the collaboration environment, created within the collaboration environment, and assigned within the collaboration environment (paragraphs 0160-0164; discloses creating a project template for the team room in which team members are assigned roles to access the team room. The team room is maintained by the administrator of the team room), wherein one or more users are associated with individual units of work and are described as having a higher level of responsibility for the individual units of work than other ones of the users that are assigned to the individual units of work, wherein the other ones of the users that are assigned to the individual units of work are responsible for performing actions for the individual units of work they are assigned to (paragraphs 0119, 0160-0164; discloses creating a project template for the team room in which team members are assigned roles to access the team room. The team room is maintained by the administrator of the team room); and
effectuate presentation of a dashboard on a computing platform associated with a first user, the dashboard displaying work information for a first set of units of work associated with the first user (paragraph 0198; discloses a dashboard displaying workflow stages of the projects), wherein the first set of units of work is associated with the first user by virtue of the first user having the higher level of responsibility for the first set of units of work (paragraphs 0119 and 0160-0164), wherein the first user is not assigned to the first set of units of work such that one or more of the other ones of the users are assigned to the first of units of work, (paragraph 0205; discloses assigning tasks to users of the system and other individuals who are not users of the system), the work information for the first set of units of work describing the first set of units of work and the one or more of the other ones of the users that are assigned to the first set of units of work  (paragraph 0205; discloses assigning tasks to users of the system and other individuals who are not users of the system).  
As per claims 2 and 12, Kreitzberg discloses:
identifying the first user (paragraph 0194);
identifying a second set of units of work, the first set of units of work comprising a subset of the second set of units of work; and
determining which of the units of work within the second set of units of work the first user is associated with but not assigned to by virtue of the first user having the higher level of responsibility, including determining the first set of units of work within the second set of units of work is associated with the first user by virtue of the first user having the higher level of responsibility for the first set of units of work and by virtue of the first user not being assigned to the first set of units of work.
As per claims 3 and 13, Moser discloses:
wherein the work information for the first set of units of work includes titles for the first setoff units of work, statuses of the first set of units of work, and user information for the one or more of the other ones of the users that are assigned to the first set of units of work (paragraph 0205).
As per claims 4 and 14, Kreitzberg discloses:
wherein the dashboard incudes contact buttons corresponding to the individual units of work of the first set of units of work (paragraph 0194).
As per claims 5 and 15, Kreitzberg discloses:
wherein the work unit records define individuals subunits of work that correspond to the individual units of work, such that the individual units of work of the first set of units of work have corresponding ones of the individual subunits of work that the first user I not assigned to but the one or more of the other ones of the user are assigned to  (paragraphs 0110-0111; discloses management team members are individuals assigned to specific projects or aspects of projects.  Each individual is assigned different roles with respect to the project).
As per claims 6 and 16, Kreitzberg discloses:
wherein the dashboard includes one or more drop down buttons such that responsive to the first user selecting a first drop down button corresponding to a first unit of work, the work information for a first subunit of work corresponding to the first unit of work is presented (paragraphs 0222 and 0247).
As per claims 7 and 17, Kreitzberg discloses:
wherein the statuses of the first set of units of work are indicated via colored status indicators within the dashboard (paragraphs 0224).
As per claims 8 and 18, Kreitzberg discloses:
wherein determining the first set of units of work is associated with the first user by virtue of the first user having the higher level of responsibility for the first set of units of work is based on the user records and the work unit records (paragraph 0205).
As per claims 9 and 19, Kreitzberg wherein the one or more physical computer processors are further configured by machine readable instructions to:
monitor interactions of the first user with the first set of units of work (paragraphs 0167 and 0170); and 
determine one or more metrics characterizing the interactions of the first user with the first set of units of work, the one or more metrics including one or more of a quantity of follow-ups, a follow-up frequency, a time-period between follow-ups, follow-up timing, or which of the one or more of the other ones of the users receive follow-ups (paragraphs 0167 and 0170).
As per claims 10 and 20, Kreitzberg discloses wherein the one or more physical computer processors are further configured by the machine-readable instructions to:
effectuate presentation of a second dashboard on the computing platform associated with the first user, the second dashboard displaying second work information for a second ser of units of work associated with the first user (paragraph 0198; discloses a dashboard displaying workflow stages of the projects), wherein the second set of units of work is associated with the first user by virtue of the first user having the higher level of responsibility for the second set of units of work (paragraphs 0119 and 0160-0164), wherein the first user is not assigned to the second set of units of work such that one or more of the other ones of the users are assigned to the second set of units of work (paragraph 0205), the second work information for the second set of units of work describing the second set of units of work and the one or more of the other ones of the users that are assigned to the second set of units of work (paragraph 0205).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
August 11, 2022